
	
		II
		111th CONGRESS
		1st Session
		S. 882
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Reid for (Mr. Kennedy (for himself and
			 Mr. Grassley)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure the safety and quality of medical products and enhance the authorities
		  of the Food and Drug Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug and Device Accountability Act
			 of 2009.
		2.Table of contents;
			 references in Act
			(a)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of contents; references in Act.
					TITLE I—Ensuring the safety and quality of medical products and
				their components
					Subtitle A—Enhanced registration and inspection of drug and
				device establishments
					Sec. 101. Registration of drug and device
				establishments.
					Sec. 102. Registration of foreign drug and device
				establishments.
					Sec. 103. Registration of establishments for drug precursor
				ingredients.
					Sec. 104. Registration and licensing of drug
				importers.
					Sec. 105. Inspection of drug and device
				establishments.
					Sec. 106. Listing of drugs and devices; enhanced information
				technology system for registration and listing; inactive
				ingredients.
					Sec. 107. Fees related to establishment
				inspections.
					Sec. 108. Electronic submission and certification of
				registrations and listings.
					Sec. 109. Technical and conforming amendments.
					Sec. 110. Effective date.
					Subtitle B—Ensuring identity and sourcing of drug
				ingredients
					Sec. 111. Compendial modernization.
					Sec. 112. Testing of drug purity and identity.
					Sec. 113. Manufacturer responsibility for source and quality of
				drug ingredients.
					Sec. 114. Current manufacturing science.
					Sec. 115. Country of origin labeling.
					Sec. 116. Effective date; implementation.
					Subtitle C—Ensuring standards for imported drugs
					Sec. 121. Good distribution and import practices.
					Sec. 122. Standards for admission of imported drugs and drug
				ingredients.
					Sec. 123. Prohibition on use of drugs and drug ingredients not
				declared as drugs on importation.
					Sec. 124. Destruction of unsafe products refused
				admission.
					Sec. 125. Effective date.
					Subtitle D—Enhanced response to unsafe drugs
					Sec. 131. Administrative detention of drugs.
					Sec. 132. Mandatory recall authority for drugs.
					Sec. 133. Records and reports of drug defects and destruction
				of defective drugs that cannot be reconditioned.
					Sec. 134. Civil money penalties.
					Subtitle E—Additional provisions related to medical
				products
					Sec. 141. Certification of information.
					Sec. 142. Whistleblower protections.
					Sec. 143. Study by the Institute of Medicine regarding the
				review of medical devices.
					TITLE II—General authorities to enhance food and drug
				administration oversight of products from a global market
					Sec. 201. Dedicated foreign inspectorate.
					Sec. 202. Authority to exchange confidential information with
				foreign government officials.
					Sec. 203. Subpoena authority.
					Sec. 204. Information reporting.
				
			(b)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			IEnsuring the
			 safety and quality of medical products and their components
			AEnhanced
			 registration and inspection of drug and device establishments
				101.Registration
			 of drug and device establishmentsSection 510 (21 U.S.C. 360) is
			 amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Registration of
				domestic establishmentsAny person who owns or operates any
				establishment in any State engaged in the manufacture, preparation,
				propagation, compounding, or processing of a drug or device shall—
								(1)upon first
				engaging in any such activity, immediately submit a registration to the
				Secretary that includes the name of such person, places of business of such
				person, all such establishments, the D–U–N–S number of each such establishment,
				an e-mail address for use in an emergency, and payment of any inspection fee
				for each such establishment required under section 743;
								(2)thereafter
				immediately submit a registration that includes the information and fee
				described in paragraph (1) for any additional establishment owned or operated
				by such person in any State in which such person begins the manufacture,
				preparation, propagation, compounding, or processing of a drug or device;
				and
								(3)thereafter—
									(A)with respect to
				such drugs, submit a registration described in paragraph (1) to the Secretary
				on or before December 31 of each year; and
									(B)with respect to
				such devices, submit a registration described in paragraph (1) to the Secretary
				during the period beginning on October 1 and ending on December 31 of each
				year.
									;
				and
					(2)by striking
			 subsections (c) and (d).
					102.Registration
			 of foreign drug and device establishments
					(a)Enforcement of
			 registration of foreign establishmentsSection 502(o) (21 U.S.C.
			 352(o)) is amended by striking in any State.
					(b)Registration of
			 foreign establishmentsSection 510 (U.S.C. 360), as amended by
			 section 101, is further amended—
						(1)by transferring
			 subsection (i) so as to appear after subsection (b); and
						(2)in subsection (i)
			 (as so transferred)—
							(A)by striking
			 (i) (1) and all that follows through of each
			 year. and inserting the following:
								
									(c)Registration of
				foreign establishments
										(1)In
				generalAny person who owns or operates any establishment within
				any foreign country engaged in the manufacture, preparation, propagation,
				compounding, or processing of a drug or device that is imported or offered for
				import into the United States shall—
											(A)upon first
				engaging in any such activity, immediately submit a registration to the
				Secretary that includes the name and place of business of such person, all such
				establishments, the D–U–N–S number of each such establishment, an e-mail
				address for use in an emergency, payment of any inspection fee for each such
				establishment required under section 743, the name of the United States agent
				of each such establishment, the name of each importer of such drug or device in
				the United States that is known to each such establishment, and the name of
				each person who imports or offers for import such drug or device to the United
				States for purposes of importation;
											(B)thereafter
				immediately submit a registration that includes the information and fee
				described in paragraph (1) for any additional establishment owned or operated
				by such person within any foreign country in which such person begins the
				manufacture, preparation, propagation, compounding, or processing of such a
				drug or device; and
											(C)thereafter—
												(i)with respect to
				drugs, submit a registration described in subparagraph (A) to the Secretary on
				or before December 31 of each year; and
												(ii)with respect to
				devices, submit a registration described in subparagraph (A) to the Secretary
				during the period beginning on October 1 and ending on December 31 of each
				year.
												;
							(B)by striking
			 paragraph (2);
							(C)in paragraph (3),
			 by striking (3) The Secretary and inserting (2)
			 Cooperative
			 arrangements.—The Secretary; and
							(D)by moving the
			 indentation of paragraph (2), as amended, 2 ems to the right.
							103.Registration
			 of establishments for drug precursor ingredients
					(a)Registration of
			 establishments that manufacture drug precursor
			 ingredientsSection 510(a) (21 U.S.C. 360(a)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking As used and inserting
			 Definitions.—As used;
						(2)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
						(3)by inserting
			 after this section— the following:
							
								(1)the term
				drug includes a precursor
				ingredient;
								.
						(b)Definition of
			 precursor ingredientSection 201 (21 U.S.C. 321) is amended by
			 adding at the end the following:
						
							(rr)The term
				precursor ingredient, with respect to an active ingredient of a
				drug, means an article that is a material—
								(1)of animal origin
				from which such active ingredient is derived; or
								(2)used in the final
				stage of synthesis or purification of such active ingredient, if so specified
				by the Secretary by regulation or in an order approving a drug that bears or
				contains such active
				ingredient.
								.
					104.Registration
			 and licensing of drug importersSection 510 (21 U.S.C. 360), as amended by
			 section 102, is further amended by inserting after subsection (c) the
			 following:
					
						(d)Registration
				and licensing of drug importers
							(1)In
				generalAny person who owns or operates any establishment engaged
				in the importation, filing for importation, or brokering for importation of a
				drug into the United States shall—
								(A)upon first
				engaging in any such activity, immediately submit a registration to the
				Secretary that includes the name of such person, places of business of such
				person, all such establishments, the D–U–N–S number of each such establishment,
				and an e-mail address for use in an emergency;
								(B)thereafter
				immediately submit a registration that includes the information described in
				subparagraph (A) for any additional establishment owned or operated by such
				person in which such person begins any such activity; and
								(C)thereafter submit
				a registration described in subparagraph (A) to the Secretary during the period
				beginning on October 1 and ending on December 31 of each year.
								(2)Licensing
								(A)In
				generalThe Secretary may require any person engaged in the
				importation, filing for importation, or brokering for importation of a drug
				into the United States, before engaging in those activities, to obtain a
				license to be issued by the Secretary.
								(B)BondThe
				Secretary may require as a condition of a license for a person under
				subparagraph (A) that the person post a bond subject to forfeiture if the
				person has, in connection with the importation, filing for importation, or
				brokering for importation of a drug into the United States—
									(i)violated, or
				caused the violation, of this Act; or
									(ii)made, or caused
				to be made, a false or misleading statement.
									(C)Amount of
				bondThe Secretary shall ensure that the amount of any bond
				required under subparagraph (B) for a person is sufficient to deter such person
				from, in connection with the importation, filing for importation, or brokering
				for importation of a drug into the United States—
									(i)violating, or
				causing the violation of, this Act; or
									(ii)making, or
				causing to be made, a false or misleading statement.
									(D)RevocationThe
				Secretary may revoke the license for a person under subparagraph (A) if the
				Secretary finds that, in connection with the importation, filing for
				importation, or brokering for importation of a drug into the United States,
				such person has—
									(i)violated, or
				caused the violation of, this Act; or
									(ii)made, or caused
				to be made, a false or misleading
				statement.
									.
				105.Inspection of
			 drug and device establishments
					(a)Equal
			 inspection authority for domestic and foreign establishments; Refused
			 inspectionsSection 510(h) (21 U.S.C. 360(h)) is amended
			 by—
						(1)striking
			 Every and inserting:
			 “Inspections.—
							
								(1)In
				generalEvery
								;
						(2)striking
			 in any State; and
						(3)striking
			 704 and every such establishment and
			 inserting
							
								704.(2)Refused
				inspectionAny establishment described in paragraph (1) shall not
				be considered duly registered under this section if an inspection of such
				establishment by the Secretary is refused, delayed, or limited by—
									(A)the person who
				owns or operates such establishment, or any agent or employee of such person;
				or
									(B)any agent of a
				governmental authority in the foreign country within which such establishment
				is located.
									(3)Biennial
				inspection scheduleExcept as provided in paragraph (4), and
				except for establishments that manufacture, prepare, propagate, compound, or
				process only inactive ingredients, every establishment described in paragraph
				(1).
								.
						(b)Providing for
			 risk-based inspections of establishments
						(1)In
			 generalSection 510(h) (21 U.S.C. 360(h)), as amended by
			 subsection (a), is further amended by adding at the end the following:
							
								(4)Risk-based
				inspection schedule
									(A)In
				generalThe Secretary may by regulation provide for an inspection
				schedule for establishments described in paragraph (3) (including those
				establishments that manufacture, prepare, propagate, compound, or process only
				inactive ingredients) different from that required by such paragraph.
									(B)Inspection
				frequency and risk-based factorsIn providing for an inspection
				schedule under subparagraph (A), the Secretary—
										(i)may require
				inspections of an establishment more frequently than once in every successive
				2-year period;
										(ii)shall require
				inspections of an establishment at least once in every successive 5-year
				period; and
										(iii)shall
				consider—
											(I)the risks
				presented by the drug or drugs, or the device or devices, manufactured,
				prepared, propagated, compounded, or processed by an establishment (including
				whether the drug is a finished dosage form, an active ingredient, a precursor
				ingredient, or an inactive ingredient; the route of administration of the drug;
				whether the device is intended to be implanted, permanently implantable, life
				sustaining, or life supporting; and the use or uses for which the drug or
				device is approved or cleared under this Act or licensed under section 351 of
				the Public Health Service Act);
											(II)whether or not
				an establishment is within a foreign country with a governmental authority
				responsible for drugs or devices, as applicable, deemed adequate by the
				Secretary;
											(III)whether or not,
				and the frequency with which, an establishment is subject to inspection by a
				governmental authority responsible for drugs or devices, as applicable, deemed
				adequate by the Secretary; and
											(IV)such other
				factors as the Secretary determines are relevant to determining an inspection
				schedule for establishments.
											(C)Risk-based
				factors for modifying frequency of inspections of an
				establishmentThe Secretary may inspect an establishment at a
				frequency different than that required by the inspection schedule under
				subparagraph (A) by considering—
										(i)the history of
				any safety problems with any drug or device manufactured, prepared, propagated,
				compounded, or processed by the establishment;
										(ii)the record of
				inspections by the Secretary of the establishment;
										(iii)with respect to
				a drug that is not a finished dosage form, the record of inspections by a
				governmental authority responsible for drugs deemed adequate by the
				Secretary;
										(iv)with respect to
				a drug that is an inactive ingredient, a quality certification by a private
				entity, if the Secretary has agreed to accept such a certification; and
										(v)such other
				factors as the Secretary determines are relevant to assessing the risk
				presented by the drug or drugs, or the device or devices, manufactured,
				prepared, propagated, compounded, or processed by the
				establishment.
										.
						(2)ImplementationThe
			 Secretary of Health and Human Services may issue a proposed rule to provide for
			 a risk-based inspection schedule as described in section 510(h)(4) of the
			 Federal Food, Drug, and Cosmetic Act, as amended by this Act, no earlier than
			 March 31, 2011.
						(c)Annual report
			 on inspections of establishmentsSection 510(h) (21 U.S.C.
			 360(h)), as amended by subsection (b), is further amended by adding at the end
			 the following:
						
							(5)Annual report
				on inspections of establishmentsNot later than February 1 of
				each year, the Secretary shall submit a report to the Congress about—
								(A)the
				appropriations used to inspect establishments registered pursuant to this
				section in the previous fiscal year;
								(B)the number of
				domestic and foreign establishments registered with the Secretary under this
				section during the previous calendar year;
								(C)(i)the number of domestic
				and foreign establishments registered pursuant to this section that the
				Secretary inspected in the previous fiscal year; and
									(ii)if the Secretary has provided for
				a schedule under paragraph (4)(A) with different frequencies of inspection for
				different classes of establishments, the numbers and identities for each such
				class;
									(D)(i)the number of domestic
				and foreign establishments registered pursuant to this section that the
				Secretary did not inspect in the previous fiscal year; and
									(ii)if the Secretary has provided for
				a schedule under paragraph (4)(A) with expected frequencies of inspection for
				different classes of establishments, the numbers for each such class;
									(E)information on
				the performance in the previous fiscal year of the foreign inspectorate
				established under section 704(h) including—
									(i)the number of
				inspections conducted with and without personnel who are fluent in the language
				used in the establishment under inspection;
									(ii)the number of
				personnel in such inspectorate;
									(iii)the countries
				in which such personnel conduct inspections;
									(iv)the offices in
				foreign countries where such personnel are permanently stationed;
									(v)the number of
				personnel conducting inspections in each country who are fluent in the language
				or languages used in the establishments of that country; and
									(vi)the number of
				personnel who are permanently stationed in each in-country office who are
				fluent in the language or languages used in the establishments of that country;
				and
									(F)other information
				deemed relevant by the Secretary.
								(6)Public
				availability of annual reportsThe Secretary shall make the
				report required under paragraph (5) available to the public on the Internet Web
				site of the Food and Drug
				Administration.
							.
					106.Listing of
			 drugs and devices; enhanced information technology system for registration and
			 listing; inactive ingredients
					(a)Listing of
			 drugs and devicesSection
			 510(j) (21 U.S.C. 360(j)) is amended—
						(1)by striking
			 (j)(1) Every person who registers with the Secretary under subsection
			 (b), (c), (d), or (i) and inserting the following:
							
								(i)Submission of
				list of drugs and devices
									(1)In
				generalEvery person who registers with the Secretary under
				subsection (b) or
				(c)
									;
						(2)in paragraph
			 (1)—
							(A)in subparagraph
			 (B)(i), by inserting in the case of a drug, the authority under this Act
			 that does not require such drug to be subject to section 505 and section
			 512, after labeling for such drug or device,;
							(B)in subparagraph
			 (B)(ii), by inserting , in the case of a drug, the authority under this
			 Act that does not require such drug to be subject to section 505 and section
			 512, after insert for such drug or device;
							(C)by moving the
			 indentation of subparagraphs (A) through (D) 2 ems to the right; and
							(D)in subparagraph
			 (B), by moving the indentation of clauses (i) and (ii) 2 ems to the
			 right;
							(3)in paragraph
			 (2)—
							(A)by striking
			 (2) Each person who registers with the Secretary under this
			 section and inserting the following:
								
									(2)Report to
				SecretaryEvery person who registers with the Secretary under
				subsection (b) or (c)
									;
				and
							(B)by moving the
			 indentation of subparagraphs (A) through (D) 2 ems to the right;
							(4)in paragraph (3),
			 by striking (3) The Secretary and inserting the
			 following:
							
								(3)Additional
				listThe Secretary
								;
				and
						(5)by adding at the
			 end the following:
							
								(4)Submission for
				finished dosage formEvery person who files a list under
				paragraph (1) or reports a list under paragraph (2) shall submit with such
				list, for any drug that is a finished dosage form, the identity of each
				establishment engaged in the manufacture, preparation, propagation,
				compounding, or processing of—
									(A)the finished
				dosage form;
									(B)any active
				ingredient of the drug;
									(C)any inactive
				ingredient of the drug; or
									(D)any precursor
				ingredient of any such active
				ingredient.
									.
						(b)Enhanced
			 information technology system for registration and
			 listingSection 510(j) (21 U.S.C. 360(j)), as amended by
			 subsection (a), is further amended by adding at the end the following:
						
							(5)Electronic
				submission and maintenance of informationNot later than October
				1, 2010, the Secretary shall establish and maintain—
								(A)an Internet-based
				portal through which information to register establishments under subsection
				(b), (c), and (d) and to list drugs and devices under this subsection shall be
				submitted to the Secretary; and
								(B)an electronic
				database (which shall not be subject to inspection under subsection (f))
				populated with the information submitted under subparagraph (A) that—
									(i)includes
				appropriate links between registered establishments and between such
				establishments and listed drugs and devices sufficient to enable the Secretary
				to track and assess the establishments and articles involved in the
				manufacture, preparation, propagation, compounding, or processing of each drug
				that is a finished dosage form or an active ingredient and each device;
									(ii)includes the
				date of each inspection by the Secretary (with the Secretary’s report on and
				assessment of the inspection) for each such establishment and such other
				information on the inspectional record and compliance history of the
				establishment as the Secretary deems necessary and appropriate to assess the
				compliance history of the establishment and, if applicable, apply the
				inspection schedule under subsection (h)(4) to such establishment; and
									(iii)is
				interoperable and communicates with other relevant databases within the Food
				and Drug Administration (including a database for submission of information
				under section
				801(p)).
									.
					(c)Drugs that are
			 not approved under Section 505 or 512Section 510(f) (21 U.S.C.
			 360(f)) is amended—
						(1)by striking
			 (f) The Secretary and inserting the following:
							
								(f)Inspection by
				public of registration
									(1)In
				generalThe
				Secretary
									;
						(2)by striking
			 subsection (j) and inserting subsection (i);
			 and
						(3)by inserting at
			 the end the following:
							
								(2)List of drugs
				that are not approved under Section 505 or 512The Secretary
				shall make available to the public on the Internet Web site of the Food and
				Drug Administration a list that includes, for each drug described in subsection
				(i)(1)(B)—
									(A)the drug;
									(B)the person who
				listed such drug; and
									(C)the authority
				under this Act that does not require such drug to be subject to section 505 and
				section 512, as provided by such person in such
				list.
									.
						(d)Inactive
			 ingredients
						(1)Assessment of
			 establishments that manufacture drug inactive ingredientsNot
			 later than March 31, 2011, the Secretary of Health and Human Services (referred
			 to in this subsection as the Secretary) shall—
							(A)use the
			 information populating the electronic database referred to in section 510(j)(5)
			 of the Federal, Food, Drug, and Cosmetic Act, as added by subsection (b), to
			 identify the establishments that manufacture, prepare, propagate, compound, or
			 process an active ingredient of any drug listed in such database; and
							(B)complete an
			 assessment as to whether the exemption from registration in subsection (e) of
			 section 207.10 of title 21, Code of Federal Regulations, should be eliminated
			 or modified.
							(2)Regulation to
			 eliminate or modify the exemption from registration for establishments that
			 manufacture drug inactive ingredientsIn the regulation provided
			 for under section 105(b)(2), the Secretary may propose to eliminate or modify
			 the exemption referred to in paragraph (1)(B), as the Secretary deems
			 appropriate, after having completed the assessment under such paragraph.
						107.Fees related
			 to establishment inspectionsSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by adding at the end the following:
					
						6Fees related to
				establishment inspections
							743.Authority to
				assess and use fees
								(a)DefinitionsIn
				this section:
									(1)AffiliateThe
				term affiliate means a business entity that has a relationship
				with a second business entity if, directly or indirectly—
										(A)one business
				entity controls, or has the power to control, the other business entity;
				or
										(B)a third business
				entity controls, or has the power to control, both of the business
				entities.
										(2)Device
				establishmentThe term device establishment
				means—
										(A)an establishment
				in any State that is—
											(i)engaged in the
				manufacture, preparation, propagation, compounding, or processing of a device
				classified in class II or class III; and
											(ii)subject to
				inspection under subsection (h)(3) or (h)(4) of section 510, as applicable;
				or
											(B)an establishment
				within any foreign country that is—
											(i)engaged in the
				manufacture, preparation, propagation, compounding, or processing of a device
				classified in class II or class III that is imported or offered for import into
				the United States; and
											(ii)subject to
				inspection under subsection (h)(3) or (h)(4) of section 510, as
				applicable.
											(3)Device
				registration and inspection activitiesThe term device
				registration and inspection activities means the following activities
				of the Secretary:
										(A)The registration
				of device establishments under subsections (b) and (c) of section 510.
										(B)The listing of
				devices under section 510(i), including the activities for devices described in
				section 510(i)(5).
										(C)The inspection of
				device establishments under section 510(h)(3) or, if applicable, section
				510(h)(4).
										(D)The review of
				inspection reports from such inspections.
										(E)Any action under
				this Act pursuant to such registration, listing, inspections, or
				reviews.
										(4)Drug
				establishmentThe term drug establishment
				means—
										(A)an establishment
				in any State that is—
											(i)engaged in the
				manufacture, preparation, propagation, compounding, or processing of a drug;
				and
											(ii)subject to
				inspection under subsection (h)(3) or (h)(4) of section 510, as applicable;
				or
											(B)an establishment
				within any foreign country that is—
											(i)engaged in the
				manufacture, preparation, propagation, compounding, or processing of a drug;
				and
											(ii)subject to
				inspection under subsection (h)(3) or (h)(4) of section 510, as
				applicable.
											(5)Drug
				registration and inspection activitiesThe term drug
				registration and inspection activities means the following activities
				of the Secretary:
										(A)The registration
				of drug establishments under subsections (b) and (c) of section 510.
										(B)The listing of
				drugs under section 510(i), including the activities for drugs described in
				section 510(i)(5).
										(C)The inspection of
				drug establishments under section 510(h)(3) or, if applicable, section
				510(h)(4).
										(D)The review of
				inspection reports from such inspections.
										(E)Any action under
				this Act pursuant to such registration, listing, inspections, or
				reviews.
										(6)PersonThe
				term person includes an affiliate thereof.
									(b)Types of
				fees
									(1)Drug inspection
				feesBeginning in fiscal year 2010, the Secretary shall collect
				drug inspection fees in accordance with this section as follows:
										(A)In
				generalExcept as provided under subparagraphs (B), (C), and (D),
				each person that during a fiscal year registers a drug establishment under
				subsection (b) or (c) of section 510 shall be subject to a drug inspection fee
				established under subsection (c)(1).
										(B)Reduction for
				positron emission tomography drugsThe drug inspection fee for a
				drug establishment engaged solely in the manufacture, preparation, propagation,
				compounding, or processing of 1 or more drugs to which section 736(a)(2)(C)(i)
				applies shall be one-sixth of the drug inspection fee otherwise applicable to
				such establishment under subsection (c)(1).
										(C)Exemption for
				certain positron emission tomography drugs and certain orphan
				drugsA drug establishment engaged solely in the manufacture,
				preparation, propagation, compounding, or processing of 1 or more drugs to
				which section 736(a)(2)(C)(ii) or section 736(k) applies shall not be assessed
				a drug inspection fee.
										(D)Waiver or
				reductionThe Secretary shall grant a waiver from or reduction of
				the drug inspection fee as provided for under section 736(d).
										(2)Device
				inspection feesBeginning in fiscal year 2010, the Secretary
				shall collect device inspection fees in accordance with this section as
				follows:
										(A)In
				generalExcept as provided under subparagraphs (B) and (C), each
				person that during a fiscal year registers a device establishment under
				subsection (b) or (c) of section 510 shall pay a device inspection fee
				established under subsection (c)(2).
										(B)Reduction for
				small businessesThe device inspection fee for a device
				establishment owned or operated by an entity that qualifies as a small business
				under section 738(d)(2) shall be one-fourth of the device inspection fee
				otherwise applicable to such establishment under subsection (c)(2).
										(C)Exemption for
				certain State or Federal government establishmentsA device
				establishment operated by a State or Federal Government entity shall not be
				assessed a device inspection fee unless a device classified in class II or
				class III manufactured by the establishment is to be distributed
				commercially.
										(c)Fee
				amounts
									(1)Drug inspection
				fee amounts
										(A)In
				generalBeginning with fiscal year 2010, the Secretary shall, not
				later than 30 days after the amount has been appropriated for a fiscal year in
				an appropriations Act as described in subsection (e)(1), establish for such
				fiscal year, and publish in the Federal Register, drug inspection fees, based
				on the amount provided for in advance in appropriations Acts for such fees as
				described in subsection (e)(1), considering—
											(i)the requirement
				described under subparagraph (C);
											(ii)the reductions
				required under subparagraphs (B) and (D) of subsection (b)(1); and
											(iii)the number of
				drug establishments subject to such a fee, considering subparagraphs (C) and
				(D) of subsection (b)(1).
											(B)Foreign drug
				establishmentFor a foreign drug establishment, the drug
				inspection fee shall be—
											(i)the applicable
				drug inspection fee under subparagraph (A), plus
											(ii)the pro rata
				costs, if any, of—
												(I)travel to and
				within, and lodging in, the country in which the establishment is located for
				the individual or individuals who conduct the inspection of the establishment;
				and
												(II)a translator for
				the inspection of the establishment.
												(C)Proportional
				fees
											(i)Inspections
				more frequent than every 2 yearsThe drug inspection fee for a
				drug establishment that under the inspection schedule provided for under
				section 510(h)(4) is to be inspected more frequently than once in every 2-year
				period shall be more than the drug inspection fee for a drug establishment that
				under such schedule is to be inspected once in every 2-year period, in
				proportion to the factor by which such drug establishment to be is inspected
				more frequently than once in every 2-year period.
											(ii)Inspections
				less frequent than every 2 yearsThe drug inspection fee for a
				drug establishment that under the inspection schedule provided for under
				section 510(h)(4) is to be inspected less frequently than once in every 2-year
				period shall be less than the drug inspection fee for a drug establishment that
				under such schedule is to be inspected once in every 2-year period, in
				proportion to the factor by which such establishment is to be inspected less
				frequently than once in every 2-year period.
											(2)Device
				inspection fee amounts
										(A)In
				generalBeginning with fiscal year 2010, the Secretary shall, not
				later than 30 days after the amount has been appropriated for a fiscal year in
				an appropriations Act as described in subsection (e)(2) establish for such
				fiscal year, and publish in the Federal Register device inspection fees, based
				on the amount provided for in advance in appropriations Acts for such fees as
				described in subsection (e)(2) and considering—
											(i)the requirement
				described under subparagraph (C);
											(ii)the reduction
				required under subsection (b)(2)(B); and
											(iii)the number of
				device establishments subject to such a fee, considering subsection
				(b)(2)(C).
											(B)Foreign device
				establishmentFor a foreign device establishment, the device
				inspection fee shall be—
											(i)the applicable
				device inspection fee under subparagraph (A), plus
											(ii)the pro rata
				costs, if any, of—
												(I)travel to and
				within, and lodging in, the country in which the establishment is located for
				the individual or individuals who conduct the inspection of the establishment;
				and
												(II)a translator for
				the inspection of the establishment.
												(C)Proportional
				fees
											(i)Inspections
				more frequent than every 2 yearsThe device inspection fee for a
				device establishment that under the inspection schedule provided for under
				section 510(h)(4) is to be inspected more frequently than once in every 2-year
				period shall be more than the device inspection fee for a device establishment
				that under such schedule is to be inspected once in every 2-year period, in
				proportion to the factor by which such device establishment is to be inspected
				more frequently than once in every 2-year period.
											(ii)Inspections
				less frequent than every 2 yearsThe device inspection fee for a
				device establishment that under the inspection schedule provided for under
				section 510(h)(4) is to be inspected less frequently than once in every 2-year
				period shall be less than the device inspection fee for a device establishment
				that under such schedule is to be inspected once in every 2-year period, in
				proportion to the factor by which such establishment is to be inspected less
				frequently than once in every 2-year period.
											(d)Effect of
				failure To pay fees
									(1)Drug inspection
				feeAn establishment subject to a drug inspection fee under
				subsection (b) shall be considered not to be registered under section 510 until
				all fees under this section owed by the person required to register such
				establishment have been paid.
									(2)Device
				inspection feeAn establishment subject to a device inspection
				fee under subsection (b) shall be considered not to be registered under section
				510 until all fees under this section owed by the person required to register
				such establishment have been paid.
									(e)Crediting and
				availability of fees
									(1)Drug inspection
				feesDrug inspection fees authorized under subsection (b) shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for drug registration and inspection activities.
									(2)Device
				inspection feesDevice inspection fees authorized under
				subsection (b) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for device
				registration and inspection activities.
									(3)Authorization
				of appropriations
										(A)Drug inspection
				feesBeginning in fiscal year 2010, there is authorized to be
				appropriated for each fiscal year for drug inspection fees under this section
				such sums as may be necessary to carry out drug inspection activities for such
				fiscal year, except that such sums may be no greater than the lesser of—
											(i)the amount
				appropriated (excluding fees) for such activities for such fiscal year;
				or
											(ii)the difference
				between the amount necessary to carry out such activities for such fiscal year
				(as provided in the report required by subsection (h)(2)(A)) and the amount
				appropriated (excluding fees) for such activities for such fiscal year.
											(B)Device
				inspection feesBeginning in fiscal year 2010, there is
				authorized to be appropriated for each fiscal year for device inspection fees
				under this section such sums as may be necessary to carry out device
				registration and inspection activities for such fiscal year, except that such
				sums may be no greater than the lesser of—
											(i)the amount
				appropriated (excluding fees) for such activities for such fiscal year;
				or
											(ii)the difference
				between the amount necessary to carry out such activities for such fiscal year
				(as provided in the report required by subsection (h)(2)(B)) and the amount
				appropriated (excluding fees) for such activities for such fiscal year.
											(f)AuthorityIf the Secretary does not assess fees under
				subsection (b) during any portion of a fiscal year and if at a later date in
				such fiscal year the Secretary may assess such fees, the Secretary may assess
				and collect such fees, without any modification in the rate, at any time in
				such fiscal year notwithstanding the provisions of subsections (b) and (c) of
				section 510 relating to the date fees are to be paid.
								(g)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee required to be paid under subsection (b) within 30 days after
				it is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
								(h)Reports
									(1)Performance
				reportsBeginning for fiscal year 2010, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions and the Committee on Appropriations of the
				Senate and the Committee on Energy and Commerce and the Committee on
				Appropriations of the House of Representatives—
										(A)a report
				concerning the performance of the Food and Drug Administration with respect to
				drug registration and inspection activities during such fiscal year; and
										(B)a report
				concerning the performance of the Food and Drug Administration with respect to
				device registration and inspection activities during such fiscal year.
										(2)Fiscal
				reportBeginning for fiscal year 2010, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Health,
				Education, Labor, and Pensions and the Committee on Appropriations of the
				Senate and the Committee on Energy and Commerce and the Committee on
				Appropriations of the House of Representatives—
										(A)a report
				on—
											(i)the
				implementation of the authority for drug establishment fees during such fiscal
				year;
											(ii)the use, by the
				Food and Drug Administration, of such fees collected for such fiscal year;
				and
											(iii)the amount
				necessary to carry out drug registration and inspection activities for the
				subsequent fiscal year (with a detailed explanation of the methodology used to
				determine such amount); and
											(B)a report
				on—
											(i)the
				implementation of the authority for device establishment fees during such
				fiscal year;
											(ii)the use, by the
				Food and Drug Administration, of such fees collected for such fiscal year;
				and
											(iii)the amount
				necessary to carry out device registration and inspection activities for the
				subsequent fiscal year (with a detailed explanation of the methodology used to
				determine such amount).
											(3)Public
				availabilityThe Secretary shall make the reports required under
				paragraphs (1) and (2) available to the public on the Internet Web site of the
				Food and Drug
				Administration.
									.
				108.Electronic
			 submission and certification of registrations and listingsSection 510 (21 U.S.C. 360), as amended by
			 section 106, is further amended by—
					(1)inserting after
			 subsection (i) the following:
						
							(j)Electronic
				submission and certificationRegistrations and listings under
				this section (including the submission of updated information) shall be
				submitted and certified to the Secretary through the electronic portal
				described in subsection (i)(5)(A) (or by other electronic means until the
				Secretary establishes such portal) unless the Secretary grants a request for
				waiver of such requirement because use of electronic means is not reasonable
				for the person requesting such waiver.
							;
				and
					(2)striking
			 subsection (p).
					109.Technical and
			 conforming amendments
					(a)Section
			 510
						(1)Listing
			 numbersSection 510(e) (21 U.S.C. 360(e)) is amended—
							(A)by striking
			 (e) The Secretary and all that follows through Any
			 number and inserting the following:
								
									(e)Listing
				numberThe Secretary may assign a listing number to each drug or
				class of drugs listed under subsection (i). Any
				number
									;
				and
							(B)by striking
			 subsection (j) and inserting subsection
			 (i).
							(2)ExemptionsSection
			 510(g) (21 U.S.C. 360(g)) is amended by striking (g) The
			 foregoing and inserting the following:
							
								(g)ExemptionsThe
				foregoing
								.
						(3)Device
			 reportsSection 510(k) (21 U.S.C. 360(k)) is amended by striking
			 (k) Each person and inserting the following:
							
								(k)Device
				reportsEach
				person
								.
						(4)No report
			 requiredSection 510(l) (21 U.S.C. 360(l)) is amended by striking
			 (l) A report and inserting the following:
							
								(l)No report
				requiredA
				report
								.
						(5)Exemptions for
			 Class II devicesSection 510(m) (21 U.S.C. 360(m)) is
			 amended—
							(A)by striking
			 (m)(1) Not later than and inserting the following:
								
									(m)Exemptions for
				Class II devices
										(1)List of
				exempted devicesNot later
				than
										;
				and
							(B)by striking
			 (2) Beginning and inserting the following:
								
									(2)Other exempted
				devicesBeginning
									.
							(6)Review of
			 reportSection 510(n) (21 U.S.C. 360(n)) is amended by striking
			 (n) The Secretary and inserting the following:
							
								(n)Review of
				reportThe
				Secretary
								.
						(7)Reprocessed
			 single-use devicesSection 510(o) (21 U.S.C. 360(o)) is
			 amended—
							(A)by striking
			 (o)(1) With respect to and inserting the following:
								
									(o)Reprocessed
				single-use devices
										(1)Reprocessed
				single-use devices for which reports are requiredWith respect
				to
										;
							(B)in paragraph (1),
			 by moving the indentation of subparagraphs (A) through (D) 2 ems to the
			 right;
							(C)by striking
			 (2) With respect to and inserting the following:
								
									(2)Critical and
				semicritical Reprocessed single-use devicesWith respect
				to
									; and
							(D)in paragraph (2),
			 by moving the indentation of subparagraphs (A) through (E) 2 ems to the
			 right.
							(b)Other
			 provisionsThe Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 301 et seq.) is amended—
						(1)by striking
			 510(i) each place it appears and inserting
			 510(c);
						(2)in section
			 301(p)—
							(A)by striking
			 510(j) and inserting 510(i); and
							(B)by striking
			 510(j)(2) and inserting 510(i)(2);
							(3)in section
			 502(o), by striking 510(j) and inserting 510(i);
			 and
						(4)in section
			 801(a), by striking subsection (i) of section 510 and inserting
			 subsection (c) of section 510.
						110.Effective
			 dateExcept as otherwise
			 provided in this subtitle, this subtitle, and the amendments made by this
			 subtitle, shall take effect on October 1, 2009.
				BEnsuring identity
			 and sourcing of drug ingredients
				111.Compendial
			 modernization
					(a)In
			 generalSection 501(b) (21 U.S.C. 351(b)) is amended by—
						(1)inserting
			 or of the appropriate body charged with the revision of such
			 compendium after are, in the judgment of the
			 Secretary;
						(2)inserting
			 (1) after insufficient for the making of such
			 determination,;
						(3)striking
			 attention of the appropriate body charged with the revision of such
			 compendium and inserting attention of such body;
			 and
						(4)inserting
			 , or (2) such body shall bring such fact to the attention of the
			 Secretary, and the Secretary shall work with such body to develop approaches
			 that will allow such body to establish sufficient standards after
			 purity shall be made.
						(b)RulemakingSection
			 701(e)(1) (21 U.S.C. 371(e)(1)) is amended in the first sentence by deleting
			 501(b),.
					(c)AssessmentThe
			 Secretary of Health and Human Services, in consultation with the United States
			 Pharmacopeia, other drug regulatory agencies, academic experts, and industry,
			 shall periodically assess the tests and methods of assay for drugs found in
			 official compendia to—
						(1)identify,
			 considering current scientific methods, which tests and methods of assay are no
			 longer scientifically sound and appropriate and of sufficient analytical
			 precision and specificity for their purpose; and
						(2)prioritize which
			 such tests and methods of assay should be revised, considering—
							(A)the risks posed
			 by a drug if its strength differs, or its quality or purity falls below, the
			 compendia standards for such drug; and
							(B)whether such
			 tests and methods of assay are sufficient to distinguish such drug from
			 contaminants or adulterants reasonably likely to be present in or on such
			 drug.
							112.Testing of
			 drug purity and identitySection 501 (21 U.S.C. 351) is amended by
			 adding at the end the following:
					
						(j)If it is a drug
				and it bears or contains an article, unless the manufacturer of such drug
				verifies the purity and identity of such article using scientifically sound and
				appropriate methods of sufficient analytical precision and specificity to
				detect and quantify the article separate from—
							(1)impurities;
				and
							(2)contaminants and
				adulterants reasonably likely to be present in or on such
				article.
							.
				113.Manufacturer
			 responsibility for source and quality of drug ingredientsSection 501 (21 U.S.C. 351), as amended by
			 section 112, is further amended by adding at the end the following:
					
						(k)If it is a drug
				and the manufacturer or importer fails to establish and maintain for a period
				of time determined by the Secretary documentation adequate to—
							(1)identify each
				establishment that manufactured, processed, packed, or held each article that
				is a component of the drug or a precursor ingredient of such a component;
				and
							(2)establish,
				including through appropriate and periodic audits of the establishments
				described in paragraph (1), that the drug and each such article is not
				adulterated under this section or misbranded under section
				502.
							.
				114.Current
			 manufacturing scienceSection
			 501(a) (21 U.S.C. 351(a)) is amended by striking ; or (3) and
			 inserting the following: or (D) if it is manufactured in a manner that
			 is inconsistent with current manufacturing technologies, including quality
			 risk-management practices, in-process controls, and relation of quality
			 standards to clinical performance of the drug or device, as determined by the
			 Secretary; or (3).
				115.Country of
			 origin labelingSection 502
			 (21 U.S.C. 352) is amended by inserting after subsection (c) the
			 following:
					
						(d)If it is a drug
				in final dosage form or device for use on or by patients unless the Internet
				Web site of the manufacturer or distributor of the drug or device (whichever is
				identified on the label of the drug or device) lists, for each lot of such drug
				or device, the identity of—
							(1)the country of
				manufacture of the drug or device; and
							(2)if it is a drug,
				the country of manufacture of each active ingredient of the
				drug.
							.
				116.Effective
			 date; implementation
					(a)Effective
			 dateSections 112, 113, 114,
			 and 115, and the amendments made by such sections, shall take effect on the
			 date that is 2 years after the date of enactment of this Act.
					(b)ImplementationNot
			 later than 18 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall issue a guidance for industry about how a drug
			 may comply with the requirements of subsections (a)(2)(D), (j), and (k) of
			 section 501 of the Federal Food, Drug, and Cosmetic Act (as added by this
			 subtitle) and section 501(a)(2)(B) of such Act (21 U.S.C. 351(a)(2)(B)).
					CEnsuring
			 standards for imported drugs
				121.Good
			 distribution and import practices
					(a)Good
			 distribution and import practicesSection 501(a) (21 U.S.C.
			 351(a)), as amended by section 114, is further amended by striking ; or
			 (3) and inserting or (E) if it is a drug and it is not
			 distributed, shipped, warehoused, brokered, imported, or conveyed in conformity
			 with current good distribution and import practices to assure the identity,
			 strength, quality, and purity of the drug; or (3).
					(b)Inspection of
			 importers and distributors of drugsSection 704 (21 U.S.C. 374)
			 is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)(A), by inserting (and in the case of drugs, distributed, shipped,
			 warehoused, or conveyed), after or held,; and
							(B)in the third
			 sentence—
								(i)by
			 inserting (and in the case of drugs, distributed, shipped, warehoused,
			 or conveyed), after packed, or held,; and
								(ii)by
			 inserting , (and in the case of drugs, distributed, shipped, warehoused,
			 or conveyed), after transported, or held; and
								(2)in subsection
			 (e), by striking 519 or and inserting 502(a)(2)(E), 519,
			 or.
						122.Standards for
			 admission of imported drugs and drug ingredients
					(a)In
			 generalSection 801 (21
			 U.S.C. 381) is amended—
						(1)in subsection
			 (o), by striking drug or; and
						(2)by adding at the
			 end the following:
							
								(p)(1)Except as provided in
				paragraph (2), a drug, or an article that appears to be a drug, in finished
				dosage form, an article that is intended to be a component of a drug, or an
				article that is intended to be a precursor ingredient of such a component that
				is being imported or offered for import into the United States shall be refused
				admission unless the person importing or offering for import such drug or
				article provides to the Secretary, at the time of being imported or offered for
				import (and through an electronic portal as provided by the Secretary)—
										(A)all information submitted to U.S.
				Customs and Border Protection in the entry declaration for such drug or such
				article;
										(B)for a drug, or an article that appears
				to be a drug, in finished dosage form—
											(i)the listing number under section
				510(e) of such drug;
											(ii)the D–U–N–S number of each
				establishment in which such drug was manufactured, prepared, propagated,
				compounded, or processed;
											(iii)the new drug application number,
				the biologics license application number, the abbreviated new drug application
				number, the number of the investigational new drug exemption for the drug, or
				the drug monograph number, as applicable;
											(iv)the label required by the new drug
				application, the biologics license application number, abbreviated new drug
				application, investigational new drug exemption, or drug monograph, as
				applicable; and
											(v)the record of inspections by the
				Secretary;
											(C)for an article that is an active
				ingredient of a drug, or an article that is a precursor ingredient of an active
				ingredient—
											(i)the listing number under section
				510(e) of such article;
											(ii)the D–U–N–S number of each
				establishment in which such article was manufactured, prepared, propagated,
				compounded, or processed;
											(iii)the new drug application number,
				the biologics license application number, the abbreviated new drug application
				number, the number of the investigational new drug exemption for the drug, or
				the drug monograph number, as applicable, of the finished dosage form for which
				such article is intended;
											(iv)the label under a regulatory
				exemption from section 502(f)(1); and
											(v)the record of inspections by the
				Secretary or by a governmental authority responsible for drugs deemed adequate
				by the Secretary; and
											(D)for an article (other than an active
				ingredient) that is intended to be a component of a drug, or an article that is
				a precursor ingredient of any such component—
											(i)the listing number under section
				510(e) of such article;
											(ii)the D–U–N–S number of each
				establishment in which such article was manufactured, prepared, propagated,
				compounded, or processed;
											(iii)the new drug application number,
				the biologics license application number, the abbreviated new drug application
				number, the number of the investigational new drug exemption for the drug, or
				the drug monograph number, as applicable, of the finished dosage form for which
				such article is intended; and
											(iv)(I)the record of
				inspections by the Secretary or by a governmental authority responsible for
				drugs deemed adequate by the Secretary;
												(II)a quality certification by a
				private entity, if the Secretary has agreed to accept such a certification;
				and
												(III)other evidence of quality that
				the Secretary has deemed acceptable by regulation.
												(2)Paragraph (1) shall not apply
				to—
										(A)a drug to which subsection (g)
				applies; or
										(B)an article that—
											(i)is intended to be subject to
				further manufacturing for export as a drug, a device, or a component of a drug
				or a device; and
											(ii)is not deemed to be adulterated or
				misbranded under subsection
				(e)(1).
											.
						(b)ImplementationNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall provide for an electronic portal for submission
			 of the information required to be submitted under section 801(p) of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a).
					123.Prohibition on
			 use of drugs and drug ingredients not declared as drugs on
			 importationSection 502 (21
			 U.S.C. 352) is amended by adding at the end the following:
					
						(aa)If it is a drug
				and it is, bears, or contains an article that, when imported or offered for
				import into the United States is intended to be a drug or a component of a
				drug, unless—
							(1)the label of such
				article, when so imported or offered for import, contains the statement
				for drug use; and
							(2)the article is
				declared when so imported or offered for import as for drug
				use.
							.
				124.Destruction of
			 unsafe products refused admissionSection 801(a) (21 U.S.C. 381(a)) is amended
			 by striking the sixth sentence and inserting the following: The
			 Secretary of the Treasury shall cause the destruction of any such article
			 refused admission (1) if the Secretary of Health and Human Services informs the
			 Secretary of the Treasury that such article appears to pose a risk of injury or
			 death; or (2) if such article is not exported, under regulations prescribed by
			 the Secretary of the Treasury, within 90 days of the date of notice of such
			 refusal or within such additional time as may be permitted pursuant to such
			 regulations. The preceding sentence shall not apply to drugs to which
			 subsection (g) applies..
				125.Effective
			 dateThis subtitle, and the
			 amendments made by this subtitle, shall take effect on the date that is 30 days
			 after the date of enactment of this Act.
				DEnhanced response
			 to unsafe drugs
				131.Administrative
			 detention of drugs
					(a)In
			 generalSection 304(g) (21
			 U.S.C. 334(g)) is amended—
						(1)in paragraph
			 (1)—
							(A)by inserting
			 drug or before device each place it appears;
			 and
							(B)by inserting
			 , or, in the case of a drug, which the officer or employee making the
			 inspection has reason to believe is in violation of section 505, after
			 or misbranded; and
							(2)in paragraph (2),
			 by inserting drug or before device each place it
			 appears.
						(b)Technical
			 amendmentsSection 304(g)(1) (21 U.S.C. 334(g)(1)), as amended by
			 subsection (a), is further amended by—
						(1)striking
			 (1) If and inserting (1)(A) If;
						(2)striking
			 thirty days. Regulations and inserting the following: “thirty
			 days.
							
								(B)Regulations
								;
						(3)striking
			 such order. A detention and inserting the following: “such
			 order.
							
								(C)A
				detention
								;
				and
						(4)striking
			 as detained. Any person and inserting the following: “as
			 detained.
							
								(D)Any
				person
								.
						(c)RegulationsUntil
			 the date that the Secretary of Health and Human Services issues a final
			 regulation to implement the amendments to section 304(g) of the Federal Food,
			 Drug, and Cosmetic Act (as made by subsection (a)), the regulations on
			 administrative detention in section 800.55 of title 21, Code of Federal
			 Regulations, shall apply to any administrative detention of a drug under such
			 section 304(g).
					132.Mandatory
			 recall authority for drugs
					(a)In
			 generalChapter V (21 U.S.C. 351 et seq.) is amended by inserting
			 after section 506C the following:
						
							507.Mandatory
				recall authority for drugs
								(a)Order To cease
				distribution; notification; process
									(1)Order To cease
				distribution; notificationIf the Secretary finds that there is a
				reasonable probability that a drug intended for human use would cause serious,
				adverse health consequences or death, the Secretary shall issue an order
				requiring the appropriate person (including the manufacturers, importers,
				distributors, or retailers of the drug)—
										(A)to immediately
				cease distribution of such drug; and
										(B)to immediately
				notify health professionals and hospitals and other health care facilities of
				the order and to instruct such professionals and facilities to cease use of
				such drug.
										(2)ProcessThe
				order under paragraph (1) shall provide the person subject to the order with an
				opportunity for an informal hearing, to be held not later than 10 days after
				the date of the issuance of the order, on the actions required by the order and
				on whether the order should be amended to require a recall of such drug. If,
				after providing an opportunity for such a hearing, the Secretary determines
				that inadequate grounds exist to support the actions required by the order, the
				Secretary shall vacate the order.
									(b)Order To
				recall
									(1)In
				generalIf, after providing an opportunity for an informal
				hearing under subsection (a), the Secretary determines that the order should be
				amended to include a recall of the drug with respect to which the order was
				issued, the Secretary shall, except as provided in paragraph (2), amend the
				order to require a recall. The Secretary shall specify a timetable in which the
				drug recall will occur and shall require periodic reports to the Secretary
				describing the progress of the recall.
									(2)Amended
				orderAn amended order under paragraph (1)—
										(A)shall—
											(i)not include
				recall of a drug from individuals; and
											(ii)not include
				recall of a drug from hospitals and other health care facilities if the
				Secretary determines that the risk of recalling such drug from the facilities
				presents a greater health risk than the health risk of not recalling the drug
				from use; and
											(B)shall provide for
				notice to individuals subject to the risks associated with the use of such
				drug.
										(3)AssistanceIn
				providing the notice required by paragraph (2), the Secretary may use the
				assistance of health professionals who prescribed or used such a drug for
				individuals. If a significant number of such individuals cannot be identified,
				the Secretary shall notify such individuals pursuant to section
				705(b).
									.
					(b)RegulationsUntil
			 the date that the Secretary of Health and Human Services issues a final
			 regulation to implement section 507 of the Federal Food, Drug, and Cosmetic Act
			 (as added by subsection (a)), the regulations on medical device recall
			 authority in part 810 of title 21, Code of Federal Regulations, shall apply to
			 any recall of a drug under such section 507.
					133.Records and
			 reports of drug defects and destruction of defective drugs that cannot be
			 reconditioned
					(a)In
			 generalSection 503 (21 U.S.C. 353) is amended by adding at the
			 end the following:
						
							(h)Drug
				defects
								(1)RecordsThe
				manufacturer of a drug shall make and maintain records about any defect of the
				drug.
								(2)ReportsThe
				manufacturer of a drug shall submit reports to the Secretary about any defect
				of the drug that the Secretary specifies in guidance in accordance with a
				schedule specified by the Secretary in such guidance.
								(3)Investigation
				and corrective actionThe manufacturer of a drug shall—
									(A)investigate the
				cause of any defect of the drug; and
									(B)take appropriate
				corrective action.
									(4)DestructionIf
				a drug may cause injury or death because of a defect, the manufacturer shall,
				after the investigation of the defect required under paragraph (3), destroy the
				drug and shall not recondition the drug.
								(5)DefectFor
				purposes of this subsection, a defect of a drug shall include—
									(A)microbiological
				or other contamination;
									(B)significant
				chemical, physical, or other change or deterioration;
									(C)any deviation
				from purity or identity identified under section 501(j); and
									(D)any failure of 1
				or more batches of the drug to meet a specification established for
				it.
									.
					(b)Prohibited
			 actsSection 301 (21 U.S.C. 331) is amended—
						(1)in subsection
			 (d), by striking 505 and inserting 503(h), 505;
			 and
						(2)in subsection
			 (e), by striking 504 and inserting 503(h),
			 504.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 180 days after the date of
			 enactment of this Act.
					134.Civil money
			 penalties
					(a)In
			 generalSection 303(f) (21 U.S.C. 333(f)) is amended—
						(1)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8),
			 respectively;
						(2)in paragraph (4),
			 by striking or 505–1 each place it appears and inserting
			 505–1, 505A, or 523A;
						(3)by inserting
			 after paragraph (4) the following:
							
								(5)(A)(i)Any manufacturer,
				distributor, importer, broker, or filer that violates a requirement of this Act
				that relates to drugs for human use (except a requirement referred to in
				paragraph (4) or subsection (g)) shall be liable to the United States for a
				civil penalty not to exceed $100,000 per violation.
										(ii)Each day during which a violation
				continues shall be considered a separate violation under clause (i).
										(B)(i)Any manufacturer,
				distributor, importer, broker, or filer that knowingly reports or enters false
				or misleading data on documents related to the importation of a drug shall be
				liable to the United States for a civil penalty not to exceed $150,000.
										(ii)Each act of reporting or entering
				false data shall be considered a separate violation under clause
				(i).
										;
						(4)in paragraph (6),
			 as so redesignated, by striking , or (4) each place it appears
			 and inserting (4), or (5);
						(5)in paragraph (7),
			 as so redesignated, by striking (5)(A) and inserting
			 (6)(A); and
						(6)in paragraph (8),
			 as so redesignated, by striking paragraph (6) each place it
			 appears and inserting paragraph (7).
						(b)ApplicabilitySection
			 303(f)(5), as amended by subsection (a), shall apply to violations described in
			 such section that occur after the date of enactment of this Act.
					EAdditional
			 provisions related to medical products
				141.Certification
			 of information
					(a)DrugsChapter V (21 U.S.C. 351 et seq.) is
			 amended by inserting after section 505D the following:
						
							505E.Certification
				of drug information
								(a)Certification
									(1)In
				generalA submission, when submitted to the Secretary, shall
				include a certification, in writing (which may be in electronic form) and under
				penalty of perjury, by the responsible person that—
										(A)such person has
				actual knowledge of the requirements under this Act and, if applicable, such
				section 351, with respect to the drug that is the subject of such
				submission;
										(B)such person has
				actual knowledge of the information related to such drug;
										(C)such person has
				actual knowledge of the information in such submission (and, if such submission
				is an annual report, in any submission of any other information with respect to
				such application or report for which a certification under this paragraph is
				not otherwise required);
										(D)the information
				in such submission (and, if such submission is an annual report, in any
				submission of any other information with respect to such application or report
				for which a certification under this paragraph is not otherwise required)
				complies with such requirements;
										(E)the information
				in such submission (and, if such submission is an annual report, in any
				submission of any other information with respect to such application or report
				for which a certification under this paragraph is not otherwise required) is
				not false or misleading; and
										(F)full reports of
				all clinical trials and postmarket studies (whether conducted within or outside
				the United States) related to the safety or effectiveness of the drug under
				review that were funded by the sponsor of such submission, or the full reports
				of which the sponsor of such submission had access, have been submitted to the
				Food and Drug Administration.
										(2)DefinitionsIn
				this section:
										(A)Responsible
				personThe term responsible person means, with
				respect to a submission, a senior officer or director of the sponsor of such
				submission with knowledge of, and management responsibility for, such
				submission.
										(B)SubmissionThe
				term submission means—
											(i)new drug
				application under section 505(b);
											(ii)an abbreviated
				new drug application under section 505(j);
											(iii)a biologics
				license application under section 351 of the Public Health Service Act;
											(iv)an application
				for an investigational new drug exemption under section 505(i);
											(v)a
				new animal drug application under section 512(b);
											(vi)an abbreviated
				new animal drug application under section 512(b);
											(vii)an application
				under section 571;
											(viii)a request
				under section 572;
											(ix)or a major
				amendment, supplement, or an annual report submitted to the Secretary with
				respect to any application or request described in clauses (i) through
				(viii);
											(x)a
				record or report related to the safety or effectiveness of a drug subject to
				section 505 or such section 351, to an adverse event under section 505(k) or
				760, or to a postapproval study or postapproval clinical trial under section
				505(o); or
											(xi)a list under
				section 510(i) including a drug.
											(b)Inspections
									(1)In
				generalIf the Secretary determines, after notice and opportunity
				for an informal hearing, that a sponsor described in subsection (a)(2) knew or
				should have known that the information in a submission described in subsection
				(a)(1) did not comply with the requirements of this Act or was false or
				misleading, the Secretary may provide that any factory, warehouse,
				establishment, or consulting laboratory related to such noncompliance or such
				false or misleading information shall be inspected periodically by officers or
				employees duly designated by the Secretary for a period of time determined by
				the Secretary, not to exceed 5 years.
									(2)CostsThe
				Secretary shall assess the costs of such inspections to such
				sponsor.
									.
					(b)DevicesChapter
			 V (21 U.S.C. 351 et seq.) is amended by inserting after section 523 the
			 following:
						
							523A.Certification
				of device information
								(a)Certification
									(1)Certification
				by sponsorA submission, when submitted to the Secretary, shall
				include a certification, in writing and under penalty of perjury, by the
				responsible person that—
										(A)such person has
				actual knowledge of the requirements under this Act with respect to the device
				that is the subject of such submission;
										(B)such person has
				actual knowledge of the information related to such device;
										(C)such person has
				actual knowledge of the information in such submission (and, if such submission
				is an annual report, in any submission of any other information with respect to
				such application or report for which a certification under this paragraph is
				not otherwise required);
										(D)the information
				in such submission (and, if such submission is an annual report, in any
				submission of any other information with respect to such application or report
				for which a certification under this paragraph is not otherwise required)
				complies with such requirements;
										(E)the information
				in such submission (and, if such submission is an annual report, in any
				submission of any other information with respect to such application or report
				for which a certification under this paragraph is not otherwise required) is
				not false or misleading; and
										(F)full reports of
				all clinical trials and postmarket studies (whether conducted within or outside
				the United States) related to the safety or effectiveness of the device under
				review that were funded by the sponsor of such submission, or the full reports
				of which the sponsor of such submission had access, have been submitted to the
				Food and Drug Administration.
										(2)DefinitionsIn
				this section:
										(A)Responsible
				personThe term responsible person means, with
				respect to a submission, a senior officer or director of the sponsor of such
				submission with knowledge of, and management responsibility for, such
				submission.
										(B)SubmissionThe
				term submission means—
											(i)an application or
				report for premarket approval under section 515;
											(ii)an application
				for an investigational device exemption under section 520(g);
											(iii)a report under
				section 510(k);
											(iv)an application
				for a humanitarian device exemption under section 520(m);
											(v)a
				major amendment, supplement, or an annual report submitted to the Secretary
				with respect to any application or report described in clauses (i) through
				(iv);
											(vi)a record or
				report related to an adverse event, a report, or postmarket surveillance under
				section 519 or 522; or
											(vii)a list under
				section 510(i) including a device,
											(b)Inspections
									(1)In
				generalIf the Secretary determines, after notice and opportunity
				for an informal hearing, that a sponsor described in subsection (a)(2) knew or
				should have known that the information in a submission described in subsection
				(a)(1) did not comply with the requirements of this Act or was false or
				misleading, the Secretary may provide that any factory, warehouse,
				establishment, or consulting laboratory related to such noncompliance or such
				false or misleading information shall be inspected periodically by officers or
				employees duly designated by the Secretary for a period of time determined by
				the Secretary, not to exceed 5 years.
									(2)CostsThe
				Secretary shall assess the costs of such inspections to such
				sponsor.
									.
					(c)Criminal
			 penaltiesChapter 47 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							1041.Certifications
				related to drug and device information
								(a)If a responsible
				person—
									(1)certifies any
				submission as set forth in section 505E or 523A of the Federal Food, Drug, and
				Cosmetic Act knowing that a component of such certification is false or
				misleading, then—
										(A)the sponsor of
				such submission shall be fined not more than $1,000,000; and
										(B)such responsible
				person shall be fined not more than $1,000,000, imprisoned for not more than 10
				years, or both; or
										(2)willfully
				certifies any submission as set forth in section 505E or 523A of the Federal
				Food, Drug, and Cosmetic Act knowing that a component of such certification is
				false or misleading, then—
										(A)the sponsor of
				such submission shall be fined not more than $5,000,000; and
										(B)such responsible
				person shall be fined not more than $5,000,000, imprisoned not more than 20
				years, or both.
										(b)In this
				section:
									(1)The term
				responsible person—
										(A)with respect to a
				submission related to a drug, has the meaning given that term in section
				505E(a)(2) of the Federal Food, Drug, and Cosmetic Act; and
										(B)with respect to a
				submission related to device, has the meaning given that term in section
				523A(a)(2) of such Act.
										(2)The term
				submission means—
										(A)with respect to a
				drug—
											(i)a
				new drug application under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act;
											(ii)an abbreviated
				new drug application under section 505(j) of such Act;
											(iii)a biologics
				license application under section 351 of the Public Health Service Act;
											(iv)an application
				for an investigational new drug exemption under section 505(i) of the Federal
				Food, Drug, and Cosmetic Act;
											(v)a
				new animal drug application under section 512(b) of the Federal Food, Drug, and
				Cosmetic Act;
											(vi)an abbreviated
				new animal drug application under section 512(b) of such Act;
											(vii)an application
				under section 571 of such Act;
											(viii)a request
				under section 572 of such Act;
											(ix)a major
				amendment, supplement, or other information submitted to the Secretary with
				respect to any application or request described in clauses (i) through
				(viii);
											(x)a
				record or report related to the safety or effectiveness of a drug subject to
				section 505 of such Act or section 351 of the Public Health Service Act, to an
				adverse event under section 505(k) or 760 of the Federal Food, Drug, and
				Cosmetic Act, or to a postapproval study or postapproval clinical trial under
				section 505(o) of such Act; or
											(xi)a list under
				section 510(i) including the drug; and
											(B)with respect to a
				device—
											(i)an application or
				report for premarket approval under section 515 of the Federal Food, Drug, and
				Cosmetic Act;
											(ii)an application
				for an investigational device exemption under section 520(g) of such
				Act;
											(iii)a report under
				section 510(k) of such Act;
											(iv)an application
				for a humanitarian device exemption under section 520(m) of such Act;
											(v)a
				major amendment, supplement, or other information submitted to the Secretary
				with respect to any application or report described in clauses (i) through
				(iv);
											(vi)a record or
				report related to an adverse event, a report, or postmarket surveillance under
				section 519 or 522 of such Act; or
											(vii)a list under
				section 510(i) including the
				device.
											.
					(d)Conforming
			 amendmentThe table of sections for chapter 47 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1040 the following:
						
							
								1041. Certification of drug and
				device
				information.
							
							.
					142.Whistleblower
			 protectionsChapter IX (21
			 U.S.C. 391 et seq.) is amended by adding at the end the following:
					
						911.Protections
				for employees who refuse to violate, or who disclose violations of, this Act or
				section 351 of the public health service act
							(a)In
				general
								(1)Protections for
				employeesNo person that submits, or is required to submit to the
				Secretary a submission described in paragraph (2), or any officer, employee,
				contractor, subcontractor, or agent of such a person, may discharge, demote,
				suspend, threaten, harass, or in any other manner discriminate against an
				employee in the terms and conditions of employment because of any lawful act
				done by the employee, including within the ordinary course of the job duties of
				such employee—
									(A)to provide
				information, cause information to be provided, or otherwise assist in any
				investigation regarding any conduct which the employee reasonably believes
				constitutes a violation of any section of this Act or the Public Health Service
				Act described under paragraph (2), any other provision of Federal law relating
				to the safety or effectiveness of a drug, biological product, or device, or any
				provision of Federal law prohibiting fraud against the Food and Drug
				Administration, if the information or assistance is provided to, or an
				investigation stemming from the provided information is conducted by—
										(i)a
				Federal regulatory or law enforcement agency;
										(ii)any Member of
				Congress or any committee of Congress; or
										(iii)a person with
				supervisory authority over the employee (or such other person working for the
				employer who has the authority to investigate, discover, or terminate the
				misconduct);
										(B)to file, cause to
				be filed, testify, participate in, or otherwise assist in a proceeding filed or
				about to be filed (with any knowledge of the employer) relating to an alleged
				violation of any section of this Act or the Public Health Service Act described
				under paragraph (2), any other provision of Federal law relating to the safety
				or effectiveness of a drug, biological product, or device, or any provision of
				Federal law prohibiting fraud against the Food and Drug Administration;
				or
									(C)to refuse to
				violate or assist in the violation of any section of this Act or the Public
				Health Service Act listed described paragraph (2), any other provision of
				Federal law relating to the safety or effectiveness of a drug, biological
				product, or device, or any provision of Federal law prohibiting fraud against
				the Food and Drug Administration.
									(2)SubmissionA
				submission described in this paragraph is—
									(A)a new drug
				application under section 505(b);
									(B)an abbreviated
				new drug application under section 505(j);
									(C)a biologics
				license application under section 351 of the Public Health Service Act;
									(D)an application
				for an investigational new drug exemption under section 505(i);
									(E)a new animal drug
				application under section 512(b);
									(F)an abbreviated
				new animal drug application under section 512(b);
									(G)an application
				under section 571;
									(H)a request under
				section 572;
									(I)an application or
				report for premarket approval under section 515;
									(J)an application
				for an investigational device exemption under section 520(g);
									(K)a report under
				section 510(k);
									(L)an application
				for a humanitarian device exemption under section 520(m);
									(M)an amendment,
				supplement, or other submission with respect to any such application or report
				described in subparagraphs (A) through (L); or
									(N)a record or
				report related to an adverse event, a postapproval study, a postapproval
				clinical trial, a report, or postmarket surveillance under section 505(k),
				505(o), 519, 522, or 760.
									(b)Enforcement
				action
								(1)In
				generalAn employee who alleges discharge, or other
				discrimination in violation of subsection (a), may seek relief in accordance
				with the provisions of subsection (c), by—
									(A)filing a
				complaint with the Secretary of Labor; or
									(B)if the Secretary
				of Labor has not issued a final decision within 210 days of the filing of the
				complaint and there is no showing that such delay is due to the bad faith of
				the claimant, bringing an action at law or equity for de novo review in the
				appropriate district court of the United States, which shall have jurisdiction
				over such an action without regard to the amount in controversy.
									(2)Procedure
									(A)In
				generalAny action under paragraph (1) shall be governed under
				the rules and procedures set forth in section 42121(b) of title 49, United
				States Code.
									(B)ExceptionNotification
				in an action under paragraph (1) shall be made in accordance with section
				42121(b)(1) of title 49, United States Code, except that such notification
				shall be made to the person named in the complaint and to the employer.
									(C)Burdens of
				proofAn action brought under paragraph (1)(B) shall be governed
				by the legal burdens of proof set forth in section 42121(b) of title 49, United
				States Code.
									(D)Statute of
				limitationsAn action under paragraph (1) shall be commenced not
				later than 180 days after the date on which the violation occurs.
									(c)Remedies
								(1)In
				generalAn employee prevailing in any action under subsection
				(b)(1) shall be entitled to all relief necessary to make the employee
				whole.
								(2)Compensatory
				damagesRelief in an action under subsection (b) shall
				include—
									(A)reinstatement
				with the same seniority status that the employee would have had, but for the
				discrimination;
									(B)the amount of
				backpay owed to the employee, with interest; and
									(C)compensation for
				any special damages sustained as a result of the discrimination, including
				litigation costs, expert witness fees, and reasonable attorney fees.
									(d)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
							.
				143.Study by the
			 Institute of Medicine regarding the review of medical devices
					(a)In
			 generalThe Secretary of Health and Human Services shall enter
			 into a contract with the Institute of Medicine to conduct a study to—
						(1)evaluate the
			 organizational structure and operations of the Food and Drug Administration
			 with respect to the review of medical devices for clearance under section
			 510(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k)) and for
			 premarket approval under section 515 of such Act (21 U.S.C. 360e);
						(2)evaluate the
			 analytical and methodological tools used by such Administration to conduct such
			 reviews; and
						(3)identify
			 strengths, weaknesses, and limitations of the system used by such
			 Administration to conduct such reviews.
						(b)ReportNot
			 later than September 31, 2010, the Institute of Medicine shall complete the
			 study described under subsection (a) and submit to the Secretary of Health and
			 Human Services, the Committee on Health, Education, Labor, and Pensions and the
			 Committee on Finance of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives a report that—
						(1)describes the
			 findings of such study; and
						(2)makes
			 recommendations regarding the organization structure and operations of the Food
			 and Drug Administration, legislation, and regulation to improve or enhance the
			 review of medical devices by such Administration.
						IIGeneral
			 authorities to enhance food and drug administration oversight of products from
			 a global market
			201.Dedicated
			 foreign inspectorateSection
			 704 (21 U.S.C. 374) is amended by adding at the end the following:
				
					(h)Foreign
				inspectorate
						(1)In
				generalThe Secretary shall establish and maintain a corps of
				inspectors dedicated to inspections of foreign establishments registered under
				section 510 and foreign facilities registered under section 415. Such corps
				shall include personnel, in numbers sufficient to act as inspectors or
				translators for inspectors on each inspection by such corps, who are able to
				understand and speak the language used in the establishment or facility under
				inspection.
						(2)OrganizationThe
				corps established under paragraph (1) shall be organized into the following 4
				units:
							(A)A unit with
				expertise in inspections of food facilities.
							(B)A unit with
				expertise in inspections of human drug establishments.
							(C)A unit with
				expertise in inspections of animal drug establishments.
							(D)A unit with
				expertise in inspections of medical device establishments.
							(3)Staffing and
				fundingEach unit shall be staffed and funded by the Secretary at
				a level sufficient to allow the unit to conduct inspections, as
				applicable—
							(A)of foreign
				establishments registered under section 510 at a frequency, considering risk,
				that is comparable to the inspection rate of domestic establishments registered
				under section 510; or
							(B)of foreign
				facilities registered under section 415 at a frequency, considering risk, that
				is comparable to the inspection rate of domestic facilities registered under
				section 415.
							(4)DistributionThe
				Secretary shall distribute the staff of each unit described in paragraph (2) in
				countries, and may modify such distribution over time, considering—
							(A)the volume of
				product exported from such country to the United States;
							(B)an assessment of
				the effectiveness of the regulatory oversight provided by such country for such
				products;
							(C)an assessment of
				the risk posed by such products; and
							(D)such other
				factors as the Secretary determines are relevant to such
				distribution.
							.
			202.Authority to
			 exchange confidential information with foreign government officials
				(a)Authority To
			 exchange confidential information with foreign government
			 officialsSection 803 (21 U.S.C. 383) is amended by adding the
			 following:
					
						(d)Exchange of
				confidential information
							(1)Disclosure by
				SecretaryThe Secretary may disclose information about food,
				drugs, devices, and cosmetics to officials of a foreign government if—
								(A)such government
				is able, and agrees, to guard the confidentiality and guarantee nondisclosure
				of such information; and
								(B)the Secretary
				determines that such disclosure is necessary to promote a regulatory,
				enforcement, or other public health function.
								(2)Disclosure to
				SecretaryThe Secretary may receive information from officials of
				foreign governments under conditions of confidentiality. Such information shall
				be exempt from disclosure under section 552 of title 5, United States
				Code.
							.
				(b)Conforming
			 amendmentSection 301(j) (21 U.S.C. 331(j)) is amended by
			 inserting or pursuant to section 803(d), after judicial
			 proceeding under this Act,.
				203.Subpoena
			 authoritySection 702 (21
			 U.S.C. 372) is amended by adding at the end the following:
				
					(f)(1)The Secretary may
				conduct investigations as the Secretary deems necessary—
							(A)to carry out the authority of the
				Secretary under this Act or section 351 of the Public Health Service Act;
				or
							(B)to determine whether any person has
				engaged or is about to engage in any act that constitutes or will constitute a
				violation of this Act or such section 351.
							(2)For the purpose of any investigation
				conducted under paragraph (1), the Secretary may administer oaths and
				affirmations, subpoena witnesses, compel the attendance of such witnesses, take
				evidence, and require the production of any books, papers, documents, or other
				materials that are relevant to the investigation.
						(3)(A)In case of contumacy or
				refusal to obey a subpoena issued under paragraph (2), the district court of
				the United States for the judicial district in which such investigation or
				proceeding is conducted, or in which the subpoenaed person resides or conducts
				business, may issue an order requiring such person to appear before the
				Secretary, testify, or produce books, papers, documents, or other materials
				that are relevant to the investigation. All process in any such case may be
				served in the judicial district in which such person resides or may be
				found.
							(B)Any failure to obey an order issued
				under subparagraph (A) may be punished by the court as contempt of
				court.
							.
			204.Information
			 reportingSubchapter G of
			 chapter VII (21 U.S.C. 379v et seq.) is amended by adding at the end the
			 following:
				
					757.Information
				reporting
						(a)Notification of
				settlements or judgmentsIf a particular product regulated by the
				Secretary under this Act or section 351 of the Public Health Service Act is the
				subject of at least 3 civil actions that have been filed in Federal or State
				court alleging death, serious injury, or serious illness caused in whole or in
				part by such product which, in any 24-month period, result in either a final
				settlement involving the manufacturer or a court judgment in favor of the
				plaintiff, the manufacturer of such product shall, in accordance with
				subsection (b), report to the Secretary each such civil action not later than
				30 days after the final settlement or court judgment in the third of such civil
				actions, and report to the Secretary any other such action not later than 30
				days after any subsequent such settlement or judgment that—
							(1)occurs within 24
				months of any other 2 such settlements or judgments; and
							(2)has not been
				previously reported to the Secretary under this section.
							(b)Information To
				be reported
							(1)Required
				informationThe information required by subsection (a) to be
				reported to the Secretary, with respect to each civil action described in such
				subsection, shall include and, in addition to any voluntary information
				provided under paragraph (2), shall be limited to the following:
								(A)The name and
				address of the manufacturer.
								(B)The name or model
				of the product subject to the civil action.
								(C)A statement as to
				whether the civil action alleged death, injury, or illness and in the case of
				an allegation of injury, a statement of the category of such injury.
								(D)A statement as to
				whether the civil action resulted in a final settlement or a judgment in favor
				of the plaintiff.
								(E)In the case of a
				judgment in favor of the plaintiff, the name of the civil action, the number
				assigned the civil action, and the court in which the civil action was
				filed.
								(2)Voluntary
				informationA manufacturer furnishing the report required by
				paragraph (1) may include—
								(A)a statement as to
				whether any judgment in favor of the plaintiff is under appeal or is expected
				to be appealed; or
								(B)any other
				information which the manufacturer chooses to provide.
								(c)Safety
				reportA report of a civil action described in subsection (a)
				shall be considered a safety report under section 756 and may be accompanied by
				a statement, which shall be part of any report released for public disclosure,
				that denies that the report constitutes an admission that the product involved
				caused or contributed to a death, serious injury, or serious illness.
						(d)AdmissionA
				report of a civil action described in subsection (a) shall not be considered an
				admission that the product involved is adulterated or caused or contributed to
				a death, serious injury, or serious illness.
						(e)DefinitionsThe
				terms serious illness and serious injury mean
				illness or injury, respectively, that—
							(1)is life
				threatening,
							(2)results in
				permanent impairment of a body function or permanent damage to a body
				structure, or
							(3)necessitates
				medical or surgical intervention to preclude permanent impairment of a body
				function or permanent damage to a body
				structure.
							.
			
